Citation Nr: 1212778	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had service in the Army National Guard from August 1994 to August 2004, with active service from October 1994 to March 1995 and February 2003 to May 2004, and service in the Air Force National Guard from December 2007, forward, with active service from May 2008 to October 2008 and November 2009 to July 2010.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In September 2009 and March 2011, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a service-connectable psychiatric disorder and the reported symptoms have not been objectively verified.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  
38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in May 2006 and March and October 2011, and the claim was readjudicated in a February 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained National Guard records, assisted the appellant in obtaining evidence, afforded the appellant an examination, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The record indicates that the Veteran was scheduled for a psychiatric examination on three separate occasions but failed to report, and he has not provided a good cause explanation for his failure to report.  The RO sent the Veteran a letter in July 2011 that told him the RO had asked the VA medical facility nearest to him to schedule him for an examination in connection with his claim.  In the letter, the RO also indicated that, if he could not keep the appointment or wanted it to be rescheduled, he should contact the medical facility on the appointment notice as soon as possible.  The RO also informed the Veteran that, when a claimant, without good cause, fails to report for an examination or reexamination, "the claim shall be rated based on the evidence of record, or even denied."  After the most recent scheduled examination, the Veteran indicated he wished to withdraw his appeal.  In a telephoned response to a letter from the RO asking that he confirm his intent, the Veteran indicated that he wished to continue his appeal.  Thereafter, the RO attempted to contact him via telephone on two separate occasions to see if he would be able to report to a VA examination.  The RO was unsuccessful in reaching the Veteran.  When a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be evaluated based on the available evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, the Board must decide this matter on the current record. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Veteran's service personnel records indicate he is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications (e.g., objective evidence perceptible to an examining physician and other non-medical indicators capable of independent verification) of a qualifying chronic (i.e. existing six months or more, to include by exhibiting intermittent episodes of improvement and worsening over a six month period) disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1).  

There are three types of "qualifying chronic disabilities" for the purposes of 
38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).	

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records reflect no findings or histories indicative of a chronic psychiatric disorder.  Service examination records dated in June 1999 and April 2004 reflect normal clinical findings for the psychiatric system, and the June 1999 examination record reflects negative histories as to symptoms suggestive of a psychiatric disorder.  A March 2004 post-deployment examination record reflects the Veteran's histories that he did not see anyone wounded, killed, or dead and that he did not ever feel in great danger of being killed.  He reported having "little interest or pleasure in doing things" some of the time and trying hard not to think about his deployment or going out of his way to avoid situations that reminded him of it.  He denied feeling "down, depressed or hopeless," having nightmares, feeling numb or detached, or being constantly on guard, watchful, or easily startled.    

A June 2004 VA examination record reflects the Veteran's history of "possibly hav[ing] some depressive symptoms."  The Veteran indicated that he was in charge of troops in Iraq and that it involved "violent and active combat."  He indicated that he felt better now that he was working.  The Veteran was assessed with possible depressive symptoms and referred for a psychiatric evaluation.  

An October 2004 VA treatment record reflects the Veteran's history of feelings of depression.  After examination and a positive depression screen, the Veteran was assessed with depression, rule out PTSD.  

A May 2006 VA PTSD examination record reflects the Veteran's history of being deployed to the Kuwait Border in June 2003.  He indicated that his duty was potentially quite dangerous but he denied any explosions or unusual events.  He reported that he was then moved to Saudi Arabia where he provided security for a large apartment building in which Americans lived.  The record notes that the Veteran did not experience any exposure to combat per se, but he reported that insurgents were apparently trying to pull over their vehicles though the vehicles continued forward.  He reported that after his return from deployment in April 2004, he had some difficulty with his marital relationship and they separated.  After examination and review of the record, the examiner determined that the Veteran did not have an Axis 1 diagnosis.  The examiner noted that the Veteran deployed to Southwest Asia where he was exposed to an environment that was potentially quite dangerous.  However, the examiner determined that the Veteran did not describe any specific stressors or incidents that could be associated with PTSD.  

An August 2006 treatment record reflects findings that the Veteran's mental status was normal.  

A February 2007 VA treatment record indicates that screenings were negative for depression or PTSD.  Another February 2007 VA treatment record indicates that the Veteran was previously assessed with depression.  The record reflects an assessment of depression, for which the Veteran was on Prozac.  	

A September 2008 post-deployment examination record reflects the Veteran's history that although he was not engaged in direct combat during his previous deployment, he did encounter dead bodies or see people killed or wounded and he did feel in great danger of being killed.  He also reported that in the previous month, he was on guard, watchful, or easily startled and felt numb and detached.  He denied having little interest or pleasure in doing things; feeling down, depressed, or hopeless; having nightmares; or trying to avoid thinking about deployment.  The examiner determined that no referral for treatment was needed.    

A January 2009 post-deployment examination record reflects the Veteran's history of trouble concentrating, difficulty making decisions, and taking more risks.  He denied nightmares or avoidance but reported feeling on guard, watchful, or easily startled and feeling numb or detached.  He also reported having little interest or pleasure in doing things a few or several days of the previous month but denied feeling down, depressed, or hopeless.  The examiner noted that a review of symptoms was negative for depression or PTSD.  

A June 2010 post-deployment examination record reflects the Veteran's history that although he was not engaged in direct combat during his previous deployment, he did encounter dead bodies or see people killed or wounded and he did feel in great danger of being killed.  He also reported that in the previous month, he was on guard, watchful, or easily startled and tried to avoid thinking about deployment and had little interest or pleasure in doing things a few of several days in the previous month.  He denied feeling down, depressed, or hopeless; having nightmares; or feeling numb or detached.  The examiner determined that the Veteran had no problems or concerns that warranted referral for treatment.   

After review of the evidence, the Board finds service connection is not warranted.  Initially, the Board notes that service connection is not warranted on a direct basis because the preponderance of the probative evidence does not indicate that the Veteran has a service-connectable disorder.  The Board acknowledges that the record includes assessments of depression in 2004 and 2007.  The probative value of these assessments is outweighed by the countervailing evidence of no depressive disorder, however, particularly the generally negative depression screenings - to include on the day the February 2007 assessment was made, the evidence that the February 2007 "assessment" was based solely on the existence of a prior diagnosis, the 2006 VA examiner's determination that the Veteran did not have an Axis 1 disorder, the 2009 examiner's determination that a review of symptoms was negative for depression, and the 2010 examiner's determination that the Veteran had no problems that warranted referral for treatment.  Service connection is also not warranted on a presumptive basis under 38 C.F.R. § 3.317 because the record includes no objective evidence of the reported symptoms perceptible to an examining physician or capable of independent verification.  

The Board acknowledges that the Veteran has competently reported the existence of symptoms since his deployments.  The competent and probative evidence does not indicate that these symptoms are the result of a service-connectable disorder, however, or that they have been objectively verified.  As such, service connection is not warranted and the claim is denied.    


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


